Title: To Benjamin Franklin from Aimé (Amé)-Ambroise-Joseph Feutry, 8 July 1781
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur,
Paris, ce 8 Juillet, 1781
Me voilà ressuscité, à la rigueur du terme, car on m’avoit jetté le drap sur la tête, me Croyant trépassé. Une sueur abondante, une crise favorable m’ont rendu à la vie. Jugez de mon état, Monsieur, J’avois une fievre interne, inflammatoire et putride, accompagnée de redoublemens et de transports. J’ai été 30 Jours au lit. Je commence à me promener dans la chambre et à prendre un peu l’air à la fenêtre; mais ma foiblesse est si excessive qu’il faut que ma garde me donne le bras pour aller d’un bout de la chambre à L’autre. Je crois, Monsieur, que voilá des excuses plus que légitimes pour me dispenser d’avoir eu L’honneur d’aller vous faire [ma] cour. Je crains bien que ma convalescence ne soit aussi longue que ma Maladie. Heureusement, ma Pieuse femme, qui étoit partie deux jours avant que je tombasse malade, pour notre retraite de châtillon-sur-Loing, où certes j’irai la retrouver le plutôt que je pourrai, a ignoré absolument l’état où j’ai été réduit, et l’ignorera toujours. J’ay l’honneur de vous adresser enfin mes Mémoires de la cour d’Auguste, 2e edition; J’ose croire cet ouvrage digne de vos regards et d’être placés dans votre bibliotheque.
J’ose de plus encore, Monsieur, vous recommander le porteur, mon copiste. Son emploi n’est pas lucratif auprès de moi. Cet homme est pauvre mais rempli de probité. Je vous le recommande donc, La course est un peu longue. Excusez ma franchise Belgique.
Je suis avec respect Monsieur votre très humble et tres obéissant serviteur
FEUTRYmaison de M Bussiere,vis-à-vis de st yves, Rue St. Jacques.

P.S. Voyez ce que l’année littéraire, No. 16, page 42. vient de dire de mon ouvrage.

 
Notation: Feutry 8 July 81.
